—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered July 2, 1999, which, after a nonjury trial, declared that defendants own a certain restaurant subject to a constructive trust in plaintiffs favor for a one-third interest in the business and that plaintiffs claim for an accounting should be heard by a Judicial Hearing Officer, and order, same court and Justice, entered August 4, 1999, appointing a receiver for the subject restaurant, with related relief, unanimously affirmed, with costs.
The trial court’s essential factual conclusions are sufficiently supported by reliable evidence (see, Daley v Related Cos., 236 AD2d 340, lv denied 90 NY2d 803). Defendants’ factual contentions amount to nothing more than a self-serving view of the evidence and, as such, afford “ ‘no reason to disturb’ ” the trial court’s findings (Castillo v New York City Hous. Auth., 266 AD2d 55). Plaintiff proved a sufficiently definite oral joint venture agreement (see, Roper v Heller-Miller Realty Corp., 167 AD2d 457), and the circumstances of this case justified imposition of a constructive trust. The appointment of a receiver constituted a provident exercise of discretion (see, Rosan v Vassell, 257 AD2d 436, 437). We have considered defendants’ remaining arguments and find them unavailing. Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.